NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                    Submitted May 9, 2012
                                     Decided May 9, 2012

                                             Before

                            JOEL M. FLAUM, Circuit Judge 

                            ILANA DIAMOND ROVNER, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge

No. 11‐2474

UNITED STATES OF AMERICA,                             Appeal from the United States District
     Plaintiff‐Appellee,                              Court for the Southern District of Illinois.

       v.                                             No. 4:07CR40020‐002‐JPG

GLADYS S. WILSON,                                     J. Phil Gilbert,
    Defendant‐Appellant.                              Judge.

                                          O R D E R

        Gladys Wilson was charged with participating for more than four years in a
conspiracy to distribute crack cocaine in southern Illinois. See 21 U.S.C. §§ 846, 841(a)(1). She
also was charged with two counts of distributing crack and two counts of distributing
powder cocaine. See id. § 841(a)(1). She pleaded guilty to all but the conspiracy count.
During the plea colloquy, see FED. R. CRIM. P. 11(b), Wilson admitted that the distribution
counts had involved small sales to an informant totaling roughly three grams of powder
cocaine and less than a gram of crack. Yet an uncharged coconspirator, Dawn Tibbets, had
told investigators she was present on many occasions when Wilson had “cooked” powder
cocaine into crack, and on that basis a probation officer recommended that Wilson’s
relevant conduct include at least 4.5 kilograms of crack. This quantity yielded a base offense
level of 38 under the version of the guidelines in effect when Wilson was sentenced in early
2008. See U.S.S.G. § 2D1.1(c) (2007). After Tibbets testified at the sentencing hearing, the
No. 11‐2474                                                                                      Page 2

district court adopted the probation officer’s recommendation, calculated a guidelines
imprisonment range of 188 to 235 months, and sentenced Wilson to a total of 200 months.
         
        Wilson filed a notice of appeal,1 but her newly appointed lawyer has concluded that
the appeal is frivolous and seeks to withdraw under Anders v. California, 386 U.S. 738 (1967).
Wilson opposes counsel’s motion. See CIR. R. 51(b). We confine our review to the potential
issues identified in counsel’s facially adequate brief and Wilson’s response. See United States
v. Schuh, 289 F.3d 968, 973–74 (7th Cir. 2002).

         Counsel tells us that Wilson does not want her guilty pleas vacated and thus
refrains from discussing possible challenges to the voluntary nature of those pleas or the
adequacy of the plea colloquy. See United States v. Knox, 287 F.3d 667, 671–72 (7th Cir. 2002).
But in her Rule 51(b) response, Wilson calls into question the validity of her guilty pleas,
and the effectiveness of her former attorney, by asserting that she did not understand before
pleading guilty that the drug‐quantity calculation might “skyrocket” based on relevant
conduct. (She admittedly anticipated being held responsible for 255 grams of crack but says
that she never expected the quantity to jump to 4.5 kilograms or more.)

        The plea colloquy conducted by the district court substantially complied with Rule
11. The court gave the appropriate admonishments, see id. 11(b), and was satisfied that
Wilson understood that the statutory maximum for each distribution count was 20 years
and that the sentencing guidelines are advisory only. These admonishments were enough to
ensure that Wilson’s pleas were made knowingly and intelligently. See United States v.
White, 597 F.3d 863, 868 (7th Cir. 2010); United States v. Bowlin, 534 F.3d 654, 660 (7th Cir.
2008). To establish ineffective assistance of counsel, Wilson would have to demonstrate that
her lawyer’s explanation about relevant conduct was deficient, and also a reasonable
probability that she would have insisted on going to trial absent her attorney’s misstep.
See Hill v. Lockhart, 474 U.S. 52, 59 (1985); Koons v. United States, 639 F.3d 348, 351 (7th Cir.
2011). But in the record before us there is no evidence that Wilson was uninformed or
misinformed about relevant conduct (an assertion made for the first time in a submission to
this court is not evidence). Nor does Wilson say that she would have gone to trial if warned


        1
          Wilson was sentenced in April 2008. She filed a notice of appeal within the allotted
time,  see  FED.  R.  APP.  P.  4(b)(1)(A),  but  voluntarily  dismissed  that  appeal  after  a
misunderstanding with the lawyer who was representing her at the time. On Wilson’s motion,
see  28  U.S.C.  §  2255,  the  district  court  later  vacated  and  reentered  the  criminal  judgment,
allowing Wilson to file this appeal. Wilson v. United States, 2011 WL 2678921 (S.D. Ill. June 30,
2011). Wilson’s sentence is governed by the version of the guidelines in effect in April 2008.
See United States v. McDuffy, 90 F.3d 233, 235 n.1 (7th Cir. 1996).
No. 11‐2474                                                                                Page 3

about relevant conduct or even that her attorney misrepresented her potential sentence
before she pleaded guilty. See Hutchings v. United States, 618 F.3d 693, 697 (7th Cir. 2010).
Moreover, claims of ineffective assistance are best raised through a collateral proceeding
where a complete record can be developed. Massaro v. United States, 538 U.S. 500, 504–05
(2003); United States v. Isom, 635 F.3d 904, 909 (7th Cir. 2011).

        Wilson and counsel also address whether Wilson might raise an appellate claim
about the reliability of Dawn Tibbets, whose proffers to investigators and testimony about
witnessing Wilson cooking powder cocaine into crack cocaine are the only evidence linking
Wilson to the substantial amount of crack found by the district judge. (A local police captain
also testified that he had interviewed a drug user who saw Wilson and her accomplices
cook two kilograms of powder cocaine into crack, but that amount of drugs would not
support the offense level Wilson received.) According to Tibbets, she first got involved with
Wilson’s drug operation when she transported about four kilograms of powder cocaine
from East St. Louis to Mount Vernon, Illinois, at the request of one of Wilson’s accomplices.
She delivered this cocaine to Wilson, she testified, who cooked it into crack at a “safe
house.” Tibbets said that she then continued to transport drugs for Wilson and watched her,
on around 12 occasions, cook brick‐size amounts of powder cocaine into rocks of crack
“three or four times bigger than a golf ball.” Tibbets ended her association with Wilson after
a search warrant was executed at the safe house.

        Tibbets’ information was not always consistent, but the district court thoroughly
assessed her credibility. The court noted that she spoke with a slur but cited testimony that
this trait was the result of a past car accident and her use of prescription painkillers. The
court also noted that her testimony was corroborated in part by the witness who linked her
to two kilograms of powder cocaine. The court suggested that Tibbets’ account of her first
drug run to East St. Louis seemed “unbelievable” but credited her story because “there’s
nothing logical about the drug trade” and Tibbets had no apparent incentive to make it up.
The court ultimately found Tibbets credible and, even after cautiously shaving a third from
the total she had estimated, calculated an amount of at least 4.5 kilograms. Credibility
findings are “especially within the province of the district court and ‘can virtually never be
clear error.’” See United States v. Longstreet, 669 F.3d 834, 837 (7th Cir. 2012) (quoting United
States v. Clark, 538 F.3d 803, 813 (7th Cir. 2008)). Thus, as counsel asserts, it would be
frivolous to challenge the court’s finding here.

        Wilson also mentions that the district court seemed to conflate powder and crack
cocaine by remarking that, based on Tibbets’ testimony, Wilson may have been responsible
for “a total of about 9 kilograms of powder cocaine.” But the rest of the record shows that
the court misspoke when it mentioned powder cocaine. Only moments before, the court had
acknowledged the probation officer’s attribution of 8.75 kilograms of crack to Wilson, and
No. 11‐2474                                                                                 Page 4

the court later specifically found Wilson responsible for “at least 4.5 kilograms of cocaine
base in the form of crack cocaine.”

       Wilson further argues that the drug “cooks” witnessed by Tibbets should not have
counted as relevant conduct because, in her view, they were not part of the same course of
conduct or common scheme or plan as the substantive counts of distribution. See U.S.S.G.
§ 1B1.3(a)(2). But we would uphold the district court’s conclusion that Wilson’s actions, as
described by Tibbets, were part of the same scheme as the offenses of conviction. As the
probation officer noted, her actions all involved the same accomplices, the same drug, and
the same modus operandi. See id. § 1B1.3 cmt. n.9(A); United States v. Panaigua‐Verdugo, 537
F.3d 722, 726–27 (7th Cir. 2008); United States v. Wilson, 502 F.3d 718, 723 (7th Cir. 2007);
United States v. Delatorre, 406 F.3d 863, 866–67 (7th Cir. 2005).

        Wilson also addresses whether remand might be warranted because she received
criminal‐history points for two state cases that, she says, were “dismissed” shortly after she
was sentenced in this case. But the presentence report shows that, although Wilson had not
been sentenced on the two state charges at the time of her federal sentencing, her guilt had
been established in each prosecution (one by guilty plea, the other by bench trial), so these
charges properly counted in calculating her criminal‐history score under the sentencing
guidelines. See U.S.S.G. § 4A1.2(a)(4). It is unclear exactly what Wilson means when she says
that these cases were “dismissed,” but she might be describing dismissals under 730 ILCS
5/5‐6‐3.1(e), which allows criminal charges to be dismissed, even after guilt has been
established, if a defendant successfully completes a period of supervision. See United States
v. Jones, 448 F.3d 958, 959 (7th Cir. 2006). These types of dismissals, however, still incur
criminal‐history points under the sentencing guidelines. See U.S.S.G. § 4A1.2 cmt. n.10;
Jones, 448 F.3d at 959.

        Finally, counsel addresses whether Wilson could challenge the reasonableness of her
overall prison sentence. The term is within the guidelines range and thus presumptively
reasonable. See Rita v. United States, 551 U.S. 338, 347 (2007); United States v. Pillado, 656 F.3d
754, 772 (7th Cir. 2011). Counsel identifies no basis to set aside that presumption, nor have
we. Looking to 18 U.S.C. § 3553(a), the district court concluded that a sentence in the middle
of the guidelines range was warranted based on Wilson’s personal characteristics and the
need for deterrence.

       Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.